BLATCHFORD, District Judge.
Under section 26, and general order number 7, the register has power, under general order num-her 5, to allow a petitioning bankrupt to amend his schedules, on complying with general order number 33. The application is an ex parte one, of which no notice is necessary. No creditor has a right to oppose any such application, and, therefore, no issue of fact or law, within section 4, can be raised or eon-tested in regard to it, to be decided by the judge. If a register improperly refuses an application to amend, the bankrupt can, under section G, take the opinion of the judge, on a certificate from the register, on the question.
In this case, the allowance of the amendment cannot in any manner prejudice the right of the creditors to oppose the discharge of the bankrupt for his having omitted the matter in question from his original schedules. The order of the register, allowing the amendment, in no manner concludes the creditor on the point, as the creditor is no party to the proceeding, so as to be estopped by the order from availing himself of any ground of opposition to a discharge which he would have had in the absence of the order. Still, if the case be a proper one for allowing the amendment in question, it is proper for the register to allow it, in terms, without prejudice to the right of the creditor to oppose the discharge upon the ground of the omission of the matter from the original schedules.